UNITED STATES DISTRICT COURT

 

for the
District of Idaho
United States of America )
Vv. )
) MS20-292-S-REB
PAUL JONES KRYSCUK )
) Charging District’s Case No.
Defendant ) 7:20-cr-00167-2M(2)

 

COMMITMENT TO ANOTHER DISTRICT

The defendant has been ordered to appear inthe Eastern District of North Carolina-Southern Div. ..

 

 

The defendant: (© will retain an attorney.

 

X_ is requesting court-appointed counsel

 

The defendant remains in custody after having his initial appearance and arraignment in the District of Idaho, at
the federal courthouse in Boise, Idaho. Defendant waived his right to production of the arrest warrant and waived his
right to an identity hearing. Defendant waived his right to a detention hearing in the District of Idaho, but without
prejudice to his requesting a detention hearing in the Eastern District of North Carolina.

IT IS ORDERED: The United States marshal must transport the defendant, together with a copy of this order, to
the Eastern District of North Carolina, Southern Division, and deliver the defendant to the United States Marshal for that
district, or to another officer authorized to receive the defendant. The marshal or officer in the charging district should
immediately notify the United States Attorney and the Clerk of Court for that district of the defendant’s arrival so that
further proceedings may be promptly scheduled. The Clerk of this district must promptly transmit the papers and any
bail to the charging district.

 

Date: OCTOBER 27, 2020 Ve $A

 

 

Ronald E. Bush, Chief U.S. Magistrate Judge

 
